ORDER
The request of respondent Aurendina G. Veiga that this Court accept her resignation as a Magistrate of the Rhode Island Traffic Tribunal is hereby granted, and the Court hereby accepts respondent’s resignation.
The respondent’s motion to redact personal banking information from the checks which are a part of Exhibit #2 in this proceeding is granted as to the following items only: respondent’s driver’s license number; respondent’s telephone number; respondent’s social security number; and respondent’s bank identification numbers. The motion is denied as regards the redaction of payee names and other information. Except as provided herein, the June 28, 2005 Order of the Chief Justice, sitting as Duty Justice, temporarily sealing the records contained in Exhibit #2 is vacated.
The motions filed by the Providence Journal Company to intervene in this proceeding and to vacate the Order sealing the exhibits, as prayed, are denied.